Exhibit 10.3
 
REGISTRATION RIGHTS AGREEMENT
 
THIS REGISTRATION RIGHTS AGREEMENT (the “Agreement”) is entered into as of
February 13, 2009, by and between New Century Equity Holdings Corp., a Delaware
corporation (the “Company”), and Newcastle Partners, L.P., a Texas limited
partnership (the “Investor”).
 
R E C I T A L S :
 
WHEREAS, concurrently with the execution hereof, the Company is consummating a
transaction (the “Acquisition”) to acquire Wilhelmina International, Ltd. and
certain affiliated companies pursuant to an Agreement dated August 25, 2008,
2008 (the “Acquisition Agreement”); and
 
WHEREAS, the Company has entered into that certain Purchase Agreement, dated
August 25, 2008 (the “Purchase Agreement”), with the Investor pursuant to which
the Investor has agreed to purchase from the Company, and the Company has agreed
to issue and sell to the Investors, shares of the Company’s common stock, par
value $.01 (the “Common Stock”), in order to provide financing in connection
with consummating the Acquisition; and
 
WHEREAS, the Company has agreed to grant certain registration rights with
respect to the shares of Common Stock issued to the Investor under the Purchase
Agreement (including those shares of Common Stock issued thereunder following
the Closing) (the “Shares”); and
 
NOW, THEREFORE, in consideration of the foregoing and of the mutual promises and
covenants contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties, intending
to be legally bound, hereby agree as follows:
 
ARTICLE 1
DEFINITIONS
 
Capitalized terms used but not defined herein shall have the respective meanings
given to them in the Purchase Agreement.
 
As used herein, the following terms shall have the following respective
meanings:
 
1.1           “Affiliate” shall have the meaning set forth in Rule 144.
 
1.2           “Commission” shall mean the U.S. Securities and Exchange
Commission or any other successor federal agency at the time administering the
Securities Act.
 
1.3            “Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended, or any successor federal statute, and the rules and regulations of the
Commission thereunder, all as the same shall be in effect at the time.
 
1.4           “Holders” shall mean and include the Investor and any person or
entity who holds Registrable Securities of record and is a permitted transferee
hereunder.
 

--------------------------------------------------------------------------------


 
1.5           “Priority Securities” shall mean (1) the Registrable Securities
and (2) the shares of Common Stock or other securities subject to contractual
demand registration rights held by persons or entities who have been granted
such rights pursuant to the Wilhelmina Registration Rights Agreement.
 
1.6           “Register,” “registered” and “registration” refer to a
registration effected by preparing and filing with the Commission a registration
statement in compliance with the Securities Act, and the declaration or ordering
by the Commission of the effectiveness of such registration statement.
 
1.7           “Registrable Securities” means any and all shares of Common Stock
(i) held by Investor (including the Shares and any other shares of Common Stock
previously held by Investor or subsequently purchased by it) and (ii) issued or
issuable with respect to the Common Stock referred to in clause (i) above upon
any stock split, stock dividend, recapitalization, reclassification, exchange,
merger or other similar event.  The term “Registrable Securities” shall exclude
in all cases, however, such shares of Common Stock (i) following their sale by a
Holder to the public pursuant to a registered offering or pursuant to Rule 144
or (ii) sold in a private transaction in which the Holder’s registration rights
under this Agreement are not assigned.
 
1.8           “Registration Expenses” shall mean all reasonable and customary
expenses incurred by the Company in complying with Articles 2, 3 and 5 hereof,
including, without limitation, all registration, qualification and Commission,
National Association of Securities Dealers, Inc., stock exchange and other
filing fees, printing expenses, duplication expenses relating to copies of any
registration statement or prospectus delivered to any Holders, escrow fees, fees
and disbursements of legal counsel for the Company, fees and disbursements of
the Company’s accountants and blue sky fees and expenses.  The Registration
Expenses shall not include the Selling Expenses.
 
1.9           “Rule 144” shall mean Rule 144 under the Securities Act or any
other successor rule or regulation then in effect.
 
1.10           “Securities Act” shall mean the Securities Act of 1933, as
amended, or any successor federal statute and the rules and regulations of the
Commission thereunder, all as the same shall be in effect at the time.
 
1.11           “Selling Expenses” shall mean all underwriting fees, selling
broker or dealer manager fees, discounts and selling commissions applicable to
the Registrable Securities registered on behalf of the Holders and the fees and
expenses of any special counsel engaged by the Holders.
 
1.12           “Wilhelmina Registration Rights Agreement” shall mean that
certain Registration Rights Agreement executed and delivered by the Company
pursuant to the Acquisition Agreement.
 
2

--------------------------------------------------------------------------------


 
ARTICLE 2
REQUIRED REGISTRATION
 
2.1           Request for Registration.
 
(a)           At any time following the one year anniversary of the date hereof,
the Investor may make a written request to the Company to file a registration
statement under the Securities Act covering all or part of the Registrable
Securities.  As soon as reasonably practicable following its receipt of such
written request (the “Demand Registration Filing Date”), the Company will
prepare and file with the Commission a registration statement under the
Securities Act covering all of the Registrable Securities requested to be
included therein, and the Company will use its commercially reasonable efforts
to obtain the effectiveness of such registration as soon as practicable as would
permit or facilitate the resale and distribution of all securities requested to
be registered.
 
(b)           Notwithstanding the foregoing, the Company shall not be required
to file a registration statement pursuant to Section 2.1(a) under any of the
following circumstances:
 
(i)           within 90 days after the effective date of a registration
statement filed in connection with an underwritten public offering of securities
of the Company;
 
(ii)           the Company promptly delivers written notice (“Delay Notice”) to
Holder that it:
 
3

--------------------------------------------------------------------------------


 
(1) has determined (whether before or within 30 days after receiving any request
pursuant to Section 2.1(a)) to file a registration statement for an underwritten
public offering of securities as to which the Company expects to receive net
proceeds of at least $12,500,000 (after deducting all costs, discounts,
commissions, and other expenses of the offering), or (2) has initiated bona fide
discussions with underwriters in preparation for a public offering of its
securities as to which it expects to receive net proceeds of at least
$12,500,000 (after deducting all costs discounts, commissions, and other
expenses of the offering) and its underwriters reasonably believe (as evidenced
by a letter to the Company) that such public offering would be materially
adversely affected by a registration pursuant to Section 2.1(a); provided,
however, that the Company may postpone the filing of a registration statement
pursuant to this clause (iii) no longer than (X) 120 days after the effective
date of the registration statement to be filed by the Company as stated in the
Delay Notice, if such registration statement is filed within 45 days after the
date of delivery of the Delay Notice and becomes effective within 90 days after
the date of delivery of the Delay Notice, (Y) 90 days after the date of delivery
of the Delay Notice, if such registration statement is filed within 45 days
after the date of delivery of the Delay Notice but does not become effective
within such 90-day period, or (Z) 45 days after the date of delivery of the
Delay Notice if such registration statement is not filed within 45 days after
the date of delivery of the Delay Notice; and provided further, that the Company
may exercise the rights in this clause (1) no more than once in any 24-month
period; or
 
(2)           is in possession of material information that it reasonably deems
advisable not to disclose in a registration statement; provided, however, that
the Company may postpone the filing of a registration statement in connection
with a  registration pursuant to Section 2.1(a) under this clause (2) for so
long as such information continues to be material and non-public, but in no
event longer than 90 days after the request for such registration or for more
than an aggregate of 90 days during any 24-month period;
 
4

--------------------------------------------------------------------------------


 
(iii)           the Company promptly delivers written notice (“Prior
Registration Notice”) to the Investor that the Company has filed and is using
reasonable efforts to have declared effective, or at the time of receipt of the
request for a registration pursuant to Section 2.1(a) is required to file, a
registration statement pursuant to demand registration rights granted to any
person or entity; provided, however that the Company may postpone the filing of
a registration statement pursuant to Section 2.1(a) for a period of no longer
than (1) 120 days after the effective date of such other registration statement
if such other registration statement was filed before the date of delivery of
the Prior Registration Notice or within 45 days thereafter and in either case
becomes effective within 90 days after the date of delivery of the Prior
Registration Notice; (2) 90 days after the date of delivery of the Prior
Registration Notice, if such other registration statement was filed before the
date of delivery of the Prior Registration Notice or within 45 days thereafter
but, in either case, does not become effective within such 90-day period; or (3)
45 days after the date of delivery of the Prior Registration Notice, if such
other registration statement was not filed before the date of delivery of the
Prior Registration Notice and is not filed within 45 days thereafter;
 
(iv)           the Chief Executive Officer of the Company prior to the Demand
Registration Filing Date stating that, in the good faith judgment of the Board
of Directors of the Company, (1) it would be seriously detrimental to the
Company and its stockholders for such registration statement to be filed by
reason of a material pending transaction (other than any financing (whether a
primary or resale distribution) contemplated by (i), (ii) or (iii) above) or (2)
the filing of such registration statement would require the disclosure of
material information which the Company has a bona fide business purpose for
preserving as confidential, then the Company shall have the right to defer such
filing for a period of not more than 90 days after the Demand Registration
Filing Date; or
 
(v)           the Registrable Securities are expected to have an aggregate
disposition price (before deductions for underwriting discounts and commissions)
of at least $12,500,000.
 
(c)             Any registration statement filed pursuant to Section 2.1(a)
shall contain (unless the Investor otherwise directs) substantially the “Plan of
Distribution” attached hereto as Annex A. A registration shall be deemed to have
been effected (and the demand right therefore exercised pursuant to Section
2.1(a)) if the applicable registration has become effective, unless it results
in a (A) Limited Registration (as defined in Section 2.3(d)) or (B) a Failed
Registration (as defined in Section 2.1(d)). Subject to the foregoing, the
Investor may revoke any registration request made pursuant to Section 2.1(a)
and/or withdraw securities from an applicable registration.
 
(d)           The Company shall be obligated to effect only one registration
pursuant to this Section 2.1, subject to the provisions of Section 2.2.  If any
registration is commenced pursuant to this Section 2.1 and a sale of the
Registrable Shares thereunder is not consummated for any reason whatsoever (a
“Failed Registration”), such Failed Registration shall not be deemed to
constitute a registration under this Section 2.1 and the Investor shall retain
its rights pursuant to this Section 2.1.  Any expenses in connection with a
Failed Registration shall be paid in accordance with Article 4 hereof.
 
5

--------------------------------------------------------------------------------


 
2.2           Shelf Registration.  At any time from and after the date hereof
and from time to time, the Investor may make a written request to the Company to
prepare and file with the Commission a shelf registration statement under the
Securities Act covering all of the Registrable Securities then outstanding on a
delayed or continuous basis pursuant to Section 415 of the Securities Act (a
“Shelf Registration”).  The Company will use its commercially reasonable efforts
to prepare and file with the Commission, no later than 45 days following its
receipt of such written request (the “Shelf Registration Filing Date”), a
registration statement under the Securities Act covering all of the Registrable
Securities requested to be included therein and the Company will use its
reasonable best efforts to obtain the effectiveness of such registration as soon
as practicable as would permit or facilitate the original issuance or subsequent
resale and distribution of all securities requested to be registered
hereunder.  Notwithstanding the foregoing, however, the Company may defer the
filing of such registration statement pursuant to and in accordance with the
provisions of Section 2(i)(b).  Such registration statement shall contain
(unless the Holders otherwise direct) substantially the “Plan of Distribution”
attached hereto as Annex A.   Notwithstanding anything to the contrary, in the
case of any shelf registration pursuant to this Section 2.2, the Company shall
use its reasonable best efforts to keep the relevant registration statement
effective until the earlier of (i) a period of two years or (ii) the date as of
which all the securities requested to be registered (including whether or not
subsequently transferable under Rule 144) under the shelf registration statement
have been disposed of in a manner described therein; provided further that the
Company shall be obligated to re-file a Shelf Registration at the request of
Investor if such registration expires and not all securities requested to be
registered thereunder have been disposed of.  Notwithstanding anything to the
contrary, in the event that the Company is not eligible to effect a Shelf
Registration, (a) this Section 2.2 shall not apply and (b) the Investor shall
have the right on two (as opposed to one) occasions to make a request for the
Company to file a registration statement pursuant to Section 2.1; provided that
the Company shall not be obligated to effect more than one such demand
registration pursuant to Section 2.1 in any 12 consecutive calendar months.
 
2.3           Underwriting.
 
(a)           The distribution of the Registrable Securities covered by a
registration statement referred to in Section 2.1 shall be effected by means of
the method of distribution reasonably selected by the stockholder participants
holding a majority in interest of the Priority Securities that have been
properly elected to be included in the relevant registration (the “Majority in
Interest”). Subject to the foregoing, the Majority in Interest may also change
the resale distribution method from time to time (subject to amendment of the
registration statement at the expense of the relevant stockholder participants
as required to describe such changes).
 
(b)           Any resale distribution of securities (including Registrable
Securities) covered by a registration statement filed pursuant to Section 2.2
above shall be effected by means of the method of distribution and timing
reasonably selected by the Holders.
 
(c)           If a distribution is effected by means of an underwriting, the
Company (together with all Holders proposing to distribute their securities
through such underwriting) shall enter into an underwriting agreement in
customary form with a managing underwriter of regional or national recognized
standing selected for such underwriting by a Majority in Interest (in the case
of a registration pursuant to Section 2.1) or by the Holders (in the case of a
registration pursuant to Section 2.2), and in each case approved by the Company
(such consent not to be unreasonably withheld).
 
6

--------------------------------------------------------------------------------


 
(d)           Notwithstanding any other provision of this Article 2, with
respect to a distribution of securities covered by a registration statement
filed pursuant to either Section 2.1 or Section 2.2, if the managing underwriter
determines that marketing factors require a limitation of the number of shares
to be underwritten, the Company shall so advise all Holders of Registrable
Securities, and the number of shares of Registrable Securities to be included in
the underwriting shall be allocated (i) first, among the holders of Priority
Securities, pro rata according to the number of Priority Securities that have
been properly elected to be included in the relevant registration, and (ii)
second, in the event that the number of shares that the managing underwriter
believes may be underwritten has not been reached pursuant to (i), pro rata
according to the number of other securities offered to be included in such
underwriting.
 
(e)           In the event that, as a result of the “cutback” provisions of
Section 2.3(d), the Investor making a request pursuant to Section 2.1 is unable
to register more than 66 2/3rds% of the Registrable Securities which the
Investor has properly requested to be registered in accordance with the
provisions of this Agreement (such limited registration, a “Limited
Registration”), than the requesting Holder shall not be deemed to have made a
request pursuant to Section 2.1 and, notwithstanding the effectiveness of the
applicable registration, shall preserve its right to make a request pursuant to
Section 2.1 in the future, subject in all cases to the provisions of this
Agreement.
 
(f)           If any Holder disapproves of the terms of the underwriting, such
Holder may elect to withdraw therefrom by written notice to the Company, the
managing underwriter and the other Holders, and the applicable registration
shall be deemed to be a Failed Registration (and the Investor shall retain its
demand rights) for purposes of  Section 2.1(b) hereof. The Registrable
Securities so withdrawn shall also be withdrawn from registration.
 
ARTICLE 3
COMPANY REGISTRATION
 
3.1           Notice of Registration to Investor.  If at any time or from time
to time from and after the date hereof and ending on the eighth anniversary of
the date hereof, the Company shall determine to register any of its securities,
either for its own account or the account of any security holder or holders,
other than (i) a registration relating solely to employee benefit plans on Form
S-8 (or any successor form) or relating to a dividend reinvestment plan, stock
option plan or other compensation plan, (ii) a registration on Form S-4 (or any
successor form) or other registration in connection with mergers, acquisitions,
exchange offers or similar transactions, (iii) a registration on any form that
does not permit secondary sales or (iv) a registration relating solely to a
subscription offering or rights offering, the Company will:
 
(a)           promptly give to the Investor written notice thereof; and
 
(b)           include in such registration (and any related qualification under
blue sky laws or other compliance), and in any underwriting involved therein,
all of the Registrable Securities specified in a written request, made within 15
days after receipt of such written notice from the Company described in Section
3.1(a), by the Investor, but only to the extent that the original issuance or
resale distribution of such Registrable Securities is not already covered by an
effective registration statement under Article 2 above.
 
7

--------------------------------------------------------------------------------


 
3.2           Underwriting.
 
(a)           If the registration of which the Company gives notice is for an
offering involving an underwriting, the Company shall so advise the Investor as
part of the written notice given pursuant to Section 3.1(a).  In such event, the
right of the Investor to registration pursuant to this Article 3 shall be
conditioned upon the Investor’s participation in such underwriting and the
inclusion of the Investor’s Registrable Securities in the underwriting to the
extent provided herein.  The Investor shall (together with the Company) enter
into an underwriting agreement in customary form with the managing underwriter
selected for such underwriting by the Company; provided, however, that the
liability of the Investor thereunder shall in no event exceed the lesser of (i)
the Investor’s pro-rata portion of the liability based on the Investor’s shares
sold in the offering as compared to the total number of shares sold in the
offering, and (ii)  an amount equal to the net proceeds from the offering
received by the Investor.
 
(b)           Notwithstanding any other provision of this Article 3, if the
managing underwriter determines that marketing factors require a limitation of
the number of shares to be underwritten, the Company shall so advise the
Investor, and the number of shares of Common Stock to be included in such
registration shall be allocated as follows:  (i) first, for the account of the
Company, all shares of Common Stock proposed to be sold by the Company; and (ii)
second, for the account of the Investor and any other stockholders of the
Company participating in such registration who have contractual rights to be
included in such registration similar to the rights of the Investor, the number
of shares of Common Stock requested to be included in the registration by the
Investor and such other stockholders in proportion, as nearly as practicable, to
the respective number of shares that are proposed to be offered and sold by the
Investor and such other stockholders at the time of filing the registration
statement.  No Registrable Securities or other shares of Common Stock excluded
from the underwriting in this Article 3 by reason of the underwriters’ marketing
limitation shall be included in such registration.
 
(c)           The Company shall so advise the Investor and the other
stockholders distributing their securities through such underwriting of any such
foregoing limitation and the number of shares that may be included in the
registration.  If the Investor disapproves of the terms of any such
underwriting, the Investor may elect to withdraw therefrom by written notice to
the Company and the managing underwriter.  Any securities excluded or withdrawn
from such underwriting shall be withdrawn from such registration; provided that
the Company may determine, at its election, to  increase, on a pro rata basis
for the securities of stockholders then included in the registration (giving
effect to the withdrawal), the number of shares of the other stockholders
participating in the registration.
 
(d)           The Company shall have the right to terminate or withdraw any
registration initiated by it under this Article 3 prior to the effectiveness of
such registration, whether or not the Investor has elected to include
Registrable Securities in such registration; provided that the Investor shall
have the right to convert such registration into a demand registration covered
by Section 2.1 hereof.
 
8

--------------------------------------------------------------------------------


 
ARTICLE 4
EXPENSES OF REGISTRATION
 
All Registration Expenses incurred in connection with any registration,
qualification or compliance pursuant to Articles 2, 3 and 5, the reasonable fees
of one counsel for the Holders of Registrable Securities (up to a maximum of
$10,000) in the case of a registration in which a Holder participates and any
other similar out-of-pocket expenses incurred by any Holder or Holders pursuant
to any applicable underwriting agreement in connection with a registration
hereunder shall, in each case, be borne by the Company.  All Selling Expenses
relating to Registrable Securities registered on behalf of a Holder shall be
borne by such Holder.
 
ARTICLE 5
REGISTRATION PROCEDURES
 
(a)           In the case of each registration effected by the Company pursuant
to this Agreement, the Company will keep each Holder advised in writing as to
the initiation of each registration and as to the completion thereof.  The
Company will use its commercially reasonable efforts to effect or cause such
registration to permit the sale of the Registrable Securities covered thereby in
accordance with the intended method or methods of distribution thereof described
in such registration statement.  In connection with any registration of any
Registrable Securities, the Company shall:
 
(i)           prepare and file with the Commission a registration statement with
respect to such Registrable Securities and use its commercially reasonable
efforts to cause such registration statement to become effective;
 
(ii)           prepare and file with the Commission such amendments and
supplements to such registration statement and the prospectus included therein
as may be necessary to effect and maintain the effectiveness of such
registration statement pursuant to the applicable rules and regulations of the
Commission and the instructions applicable to the form of such registration
statement (provided, however, that the Company shall not be obliged to maintain
the effectiveness of such registration statement longer than through the earlier
of (A) six months (or two years in the case of a Shelf Registration) following
the effective date of such registration statement and (B) such time as all
Registrable Securities registered thereunder have been sold pursuant to such
registration statement), and furnish to the Holders of the Registrable
Securities covered thereby copies of any such supplement or amendment prior to
its use and/or filing with the Commission;
 
(iii)           permit one legal counsel for the Holders whose Registrable
Securities are to be included in a registration statement hereunder to review
and comment upon a registration statement, and all amendments and supplements
thereto, within a reasonable amount of time prior to its filing with the
Commission, and not file any registration statement, or amendment or supplement
thereto, in a form to which such legal counsel reasonably and timely
objects.  The Company shall furnish to such legal counsel, without charge,
copies of any correspondence from the Commission to the Company or its
representatives relating to any registration statement;
 
9

--------------------------------------------------------------------------------


 
(iv)           promptly notify the Holders whose Registrable Securities are to
be included in a registration statement hereunder, the sales or placement agent,
if any, therefor and the managing underwriter of the securities being sold, and
confirm such advice in writing, (A) when such registration statement or the
prospectus included therein or any prospectus amendment or supplement or
post-effective amendment has been filed and, with respect to such registration
statement or any post-effective amendment, when the same has become effective,
(B) of the issuance by the Commission of any stop order suspending the
effectiveness of such registration statement or the initiation of any
proceedings for that purpose, (C) of the receipt by the Company of any
notification with respect to the suspension of the qualification of the
Registrable Securities for sale in any jurisdiction or the initiation or
threatening of any proceeding for such purpose, (D) of any request by the
Commission for any amendment or supplement to a registration statement or
related prospectus or related information or (E) if, at any time when a
prospectus is required to be delivered under the Securities Act, such
registration statement or prospectus, or any document incorporated by reference
in any of the foregoing, contains an untrue statement of a material fact or
omits to state any material fact required to be stated therein or necessary to
make the statements therein not misleading in light of the circumstances under
which they were made.  In the case of clause (E), the Company shall promptly
prepare a supplement or amendment to such registration statement to correct such
untrue statement or omission;
 
(v)           use its commercially reasonable efforts to obtain at the earliest
practicable date the withdrawal of any order suspending the effectiveness of
such registration statement or any post-effective amendment thereto or of any
order suspending or preventing the use of any related prospectus or suspending
the qualification of any Registrable Securities included in such registration
statement for sale in any jurisdiction;
 
(vi)           furnish to each Holder of Registrable Securities to be included
in such registration statement, each placement or sales agent, if any, therefor
and each underwriter, if any, thereof, without charge, a conformed copy of such
registration statement and any amendment and supplement thereto (in each case
including all exhibits and documents incorporated by reference) and such number
of copies of the prospectus included in such registration statement (including
each preliminary prospectus, any summary prospectus and any free writing
prospectus), and any amendment or supplement thereto, as such Holder, agent, if
any, and underwriter, if any, may reasonably request in order to facilitate the
disposition of the Registrable Securities owned by such Holder, sold by such
agent or underwritten by such underwriter and to permit such Holder, agent and
underwriter to satisfy the prospectus delivery requirements of the Securities
Act;
 
(vii)           use its commercially reasonable efforts to (A) register or
qualify the Registrable Securities to be included in such registration statement
under such other securities laws or blue sky laws of such states of the United
States or the District of Columbia as may be reasonably requested by the Holders
of a majority of such Registrable Securities participating in such registration,
each placement or sales agent, if any, therefor or the managing underwriter, if
any, thereof, (B) keep such registrations or qualifications in effect and comply
with such laws at all times during the period described in Section 5(a)(ii)
above, and (C) take any and all such actions as may be reasonably necessary to
enable such Holder, agent, if any, and underwriter, if any, to consummate the
disposition in such jurisdictions of such Registrable Securities; provided,
however, that in order to fulfill the foregoing obligations under this Section
5(a)(vii), the Company shall not (unless otherwise required to do so in any
jurisdiction) be required to (1) qualify generally to do business as a foreign
company or a broker-dealer, (2) execute a general consent to service of process
or (3) subject itself to taxation;
 
10

--------------------------------------------------------------------------------


 
(viii)                      furnish, at the request of the Holders of a majority
of such Registrable Securities participating in such registration, on the date
that such Registrable Securities are delivered to the underwriters for sale, if
such securities are being sold through underwriters, or, if such securities are
not being sold through underwriters, on the date that the registration statement
with respect to such securities becomes effective, (i) an opinion, dated as of
such date, of counsel representing the Company for the purposes of such
registration, in form and substance as is customarily given to underwriters in
an underwritten public offering and reasonably satisfactory to a majority in
interest of the Holders, addressed to the underwriters, if any, and to such
Holders and (ii) a letter, dated as of such date, from the independent certified
public accountants of the Company, in form and substance as is customarily given
by independent certified public accountants to underwriters in an underwritten
public offering and reasonably satisfactory to a majority in interest of the
Holders, addressed to the underwriters, if any, and, if permitted by applicable
accounting standards, to such Holders; and
 
(ix)           otherwise use its commercially reasonable efforts to comply with
all applicable rules and regulations of the Commission in connection with any
such registration.
 
(b)           The Company may require each Holder of Registrable Securities as
to which any registration is being effected to furnish in writing to the Company
such information regarding such Holder and such Holder’s method of distribution
of such Registrable Securities as the Company may from time to time reasonably
request or as is required to be included in any registration to be included in
any registration statement filed pursuant to the terms of this Agreement.  Each
such Holder agrees to notify the Company as promptly as practicable of any
inaccuracy or change in information previously furnished by such Holder to the
Company or of the occurrence of any event as a result of which any prospectus
relating to such registration contains an untrue statement of a material fact
regarding such Holder or the distribution of such Registrable Securities or
omits to state any material fact regarding such Holder or the distribution of
such Registrable Securities required to be stated therein or necessary to make
the statements therein not misleading in light of the circumstances under which
they were made, and promptly to furnish to the Company any additional
information required to correct and update any previously furnished information
or required so that such prospectus shall not contain, with respect to such
Holder or the distribution of such Registrable Securities, an untrue statement
or a material fact or omit to state a material fact required to be stated
therein or necessary to make the statements therein not misleading in light of
the circumstances under which they were made.
 
(c)           Each of the Holders will comply with the provisions of the
Securities Act with respect to disposition of the Registrable Securities to be
included in any registration statement filed by the Company.
 
11

--------------------------------------------------------------------------------


 
(d)           Notwithstanding anything to the contrary, in connection with any
offering of securities of the Company (including without limitation any offering
contemplated by Article 2 or Article 3 of this Agreement), each Holder agrees
that if its Registrable Securities are included in the applicable registration,
it will consent and agree to comply with any “hold back” restriction relating to
shares of Common Stock or any other securities of the Company then owned by such
Holder (and its controlled Affiliates), that may be reasonably requested by the
underwriter(s) or placement or other selling agent(s) of such offering, not to
exceed one hundred eighty (180) days, provided, however, that such Holder need
not enter into any such arrangement unless each of the Company’s principal
officers and its directors (and/or the respective stockholders designating such
directors pursuant to any contract or agreement and their respective controlled
Affiliates, if any) enter into agreements that contain substantially the same
“hold back” restrictions and/or agreements (it being understood that this
proviso shall not apply if a board designee of the Investor refuses to enter
into such arrangement).  Without limitation to the foregoing, each Holder shall,
upon the request of such underwriter(s) or agent(s), agree not to effect any
public sale or distribution, including any sale pursuant to Rule 144, of any
Registrable Securities, and not effect any such public sale or distribution of
any other equity security of the Company or of any security convertible into or
exchangeable or exercisable for any equity security of the Company (in each
case, other than as part of such underwritten public offering) during the 30
days prior to, and during the 180-day period beginning on, the effective date of
such registration statement.
 
ARTICLE 6
INDEMNIFICATION
 
6.1           The Company will indemnify each Holder, each of its officers,
directors and partners, such Holder’s legal counsel and independent accountants,
if any, each person controlling such Holder within the meaning of Section 15 of
the Securities Act, each underwriter, if any, and each person who controls any
underwriter within the meaning of Section 15 of the Securities Act against all
expenses (including reasonable attorneys fees), claims, losses, damages and
liabilities (or actions in respect thereof), including any of the foregoing
incurred in settlement of any litigation, commenced or threatened, arising out
of or based on any untrue statement (or alleged untrue statement) of a material
fact contained in any registration statement or prospectus, or any amendment or
supplement thereto, or any omission (or alleged omission) to state therein a
material fact required to be stated therein or necessary to make the statements
therein not misleading, or any violation by the Company of any rule or
regulation promulgated under the Securities Act or any state securities laws
applicable to the Company and relating to action or inaction by the Company in
connection with any such registration, qualification or compliance, and will
reimburse each such Holder, each of its officers, directors and partners, such
Holder’s legal counsel and independent accountants, each person controlling such
Holder, each such underwriter and each person who controls any such underwriter
for any legal and other expenses reasonably incurred in connection with
investigating, preparing or defending any such claim, loss, damage, liability or
action; provided, however, that the Company will not be liable in any such case
to the extent that any such expense, claim, loss, damage, liability or action
arises out of or is based on any untrue statement or omission or alleged untrue
statement or omission made in reliance upon and in conformity with written
information furnished to the Company by such Holder expressly for use in such
registration statement or prospectus, or any amendment or supplement thereto.
 
12

--------------------------------------------------------------------------------


 
6.2           Each Holder will, if Registrable Securities held by such Holder
are included in the securities as to which such registration, qualification or
compliance is being effected, severally indemnify the Company, each of its
directors and officers, partners and Affiliates, its legal counsel and
independent accountants, each underwriter, if any, of the Company’s securities
covered by such a registration statement, each person who controls the Company
or such underwriter within the meaning of Section 15 of the Securities Act, and
each other such Holder, each of its officers, directors, partners, legal counsel
and independent accountants, if any, and each person controlling such Holder
within the meaning of Section 15 of the Securities Act, against all expenses
(including reasonable attorneys fees), claims, losses, damages and liabilities
(or actions in respect thereof), including any of the foregoing incurred in
settlement of any litigation, commenced or threatened, arising out of or based
on any untrue statement (or alleged untrue statement) of a material fact
contained in any such registration statement or prospectus, or any amendment or
supplement thereto, or any omission (or alleged omission) to state therein a
material fact required to be stated therein or necessary to make the statements
therein not misleading, and will reimburse the Company, such Holders, such
directors, officers, partners, legal counsel, independent accountants,
underwriters and control persons for any legal and other expenses reasonably
incurred in connection with investigating, preparing or defending any such
claim, loss, damage, liability or action, in each case to the extent, but only
to the extent, that such untrue statement (or alleged untrue statement) or
omission (or alleged omission) is made in such registration statement or
prospectus or amendment or supplement in reliance upon and in conformity with
written information furnished to the Company by such Holder regarding such
Holder and/or such Holder’s method of distribution expressly for use in such
registration statement or prospectus, or any amendment or supplement thereto;
provided, however, that the obligations of each Holder hereunder shall be
limited to an amount equal to the net proceeds to such Holder of Registrable
Securities sold pursuant to such registration statement.
 
6.3           Each party entitled to indemnification under this Article 6 (the
“Indemnified Party”) shall give notice to the party required to provide
indemnification (the “Indemnifying Party”) promptly after such Indemnified Party
has actual knowledge of any claim as to which indemnity may be sought, and shall
permit the Indemnifying Party to assume the defense of any such claim or any
litigation resulting therefrom, provided that counsel for the Indemnifying
Party, who shall conduct the defense of such claim or litigation, shall be
approved by the Indemnified Party (whose approval shall not unreasonably be
withheld, conditioned or delayed).  The Indemnified Party may participate in
such defense at such Indemnified Party’s expense; provided, however, that the
Indemnifying Party shall bear the expense of such defense of the Indemnified
Party if representation of both parties by the same counsel would be
inappropriate due to actual or potential conflicts of interest.  The failure of
any Indemnified Party to give notice as provided herein shall not relieve the
Indemnifying Party of its obligations under this Agreement, unless and then only
to the extent such failure is materially prejudicial to the ability of the
Indemnifying Party to defend the action.  No Indemnifying Party, in the defense
of any such claim or litigation, shall, except with the consent of each
Indemnified Party, consent to entry of any judgment or enter into any settlement
which does not include as an unconditional term thereof the giving by the
claimant or plaintiff to such Indemnified Party of a release from all liability
in respect of such claim or litigation.
 
13

--------------------------------------------------------------------------------


 
6.4           If the indemnification provided for in Section 6.1 or 6.2 is
unavailable or insufficient to hold harmless an Indemnified Party, then each
Indemnifying Party shall contribute to the amount paid or payable by such
Indemnified Party as a result of the expenses, claims, losses, damages or
liabilities (or actions or proceedings in respect thereof) referred to in
Section 6.1 or 6.2, in such proportion as is appropriate to reflect the relative
fault of the Company on the one hand and the Holders of Registrable Securities
on the other hand in connection with statements or omissions which resulted in
such expenses, claims, losses, damages or liabilities (or actions or proceedings
in respect thereof), as well as any other relevant equitable
considerations.  The relative fault shall be determined by reference to, among
other things, whether the untrue or alleged untrue statement of a material fact
or the omission or alleged omission to state a material fact relates to
information supplied by the Company or the Holders of Registrable Securities and
the parties’ relative intent, knowledge, access to information and opportunity
to correct or prevent such untrue statement or omission.  The Company and the
Holders agree that it would not be just and equitable if contributions pursuant
to this Section 6.4 were to be determined by pro rata allocation (even if all
Holders of Registrable Securities were treated as one entity for such purpose)
or by any other method of allocation which does not take account of the
equitable considerations referred to in the first sentence of this Section
6.4.  The amount paid by an Indemnified Party as a result of the expenses,
claims, losses, damages or liabilities (or actions or proceedings in respect
thereof) referred to in the first sentence of this Section 6.4 shall be deemed
to include any legal or other expenses reasonably incurred by such Indemnified
Party in connection with investigating or defending any claim, action or
proceeding which is the subject of this Section 6.4.  No person guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) shall be entitled to contribution from any person who was not
guilty of such fraudulent misrepresentation.  The obligations of Holders of
Registrable Securities to contribute pursuant to this Section 6.4 shall be
several in proportion to the respective amount of Registrable Securities sold by
them pursuant to a registration statement, and shall be limited to an amount
equal to the net proceeds to each such Holder of Registrable Securities sold
pursuant to such registration statement.
 
ARTICLE 7
RULE 144 REPORTING
 
With a view to making available the benefits of certain rules and regulations of
the Commission that may at any time permit the sale of securities of the Company
to the public without registration, the Company agrees to use its commercially
reasonable efforts to:
 
7.1           Make and keep public information regarding the Company available,
as those terms are understood and defined in Rule 144, at all times after the
date hereof; and
 
7.2           File with the Commission in a timely manner all reports and other
documents required of the Company under the Securities Act and the Exchange Act,
in each case until the earlier of (A) six months after such date as all of the
Registrable Securities may be resold pursuant to Rule 144 or any other rule of
similar effect or (B) such date as all of the Registrable Securities shall have
been sold by the Holders.
 
14

--------------------------------------------------------------------------------


 
ARTICLE 8
TRANSFER OF REGISTRATION RIGHTS
 
The rights to cause the Company to register Registrable Securities under
Sections 2.1 and 2.2 of this Agreement, together with all related rights and
obligations, may be assigned by a Holder to either (a) an Affiliate of such
Holder or (b) a third party which purchases at least 50% of the Shares purchased
by the Investor pursuant to the Purchase Agreement; provided, however, that
(A) the right to cause the Company to register Registrable Securities under
Section 2.1 may only be held by one person or entity with respect to the
Registrable Securities owned by him or it, (B) the transferor shall furnish to
the Company written notice of the name and address of such transferee or
assignee and the securities with respect to which such registration rights are
being assigned prior to such transfer, and (C) such transferee shall agree in
writing to be subject to all applicable restrictions set forth in this
Agreement.  In each case, such rights may only be transferred together with the
underlying Registrable Securities in a transfer permitted by the Securities Act
and applicable state securities laws.
 
ARTICLE 9
LIMITATIONS ON REGISTRATION RIGHTS GRANTED TO OTHER SECURITIES
 
From and after the date of this Agreement, the Company shall not, without the
prior written consent of the Investor, enter into any agreement with any holder
or prospective holder of any securities of the Company providing for the grant
to such holder of registration rights superior to those granted herein; provided
that the foregoing shall not apply to the Wilhelmina Registration Rights
Agreement; provided further that amendments (other than immaterial technical
amendments) to Wilhelmina Registration Rights Agreement shall require the
Investor’s consent.
 
ARTICLE 10
MISCELLANEOUS
 
10.1           Governing Law; Forum.  The laws of the State of New York shall
govern the interpretation, validity and performance of the terms of this
Agreement, regardless of the law that might be applied under principles of
conflicts of law.  EACH OF THE PARTIES TO THIS AGREEMENT CONSENTS TO SUBMIT TO
THE PERSONAL JURISDICTION OF ANY STATE OR FEDERAL COURT SITTING IN THE STATE OF
NEW YORK, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT, AGREES THAT ALL CLAIMS IN RESPECT OF THE ACTION OR PROCEEDING MAY BE
HEARD AND DETERMINED IN ANY SUCH COURT, AND AGREES NOT TO BRING ANY ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT IN ANY OTHER COURT. EACH
OF THE PARTIES TO THIS AGREEMENT AGREES NOT TO ASSERT IN ANY ACTION OR
PROCEEDING ARISING OUT OF RELATING TO THIS AGREEMENT THAT THE VENUE IS IMPROPER,
AND WAIVES ANY DEFENSE OF INCONVENIENT FORUM TO THE MAINTENANCE OF ANY ACTION OR
PROCEEDING SO BROUGHT AND WAIVES ANY BOND, SURETY OR OTHER SECURITY THAT MIGHT
BE REQUIRED OF ANY OTHER PARTY WITH RESPECT THERETO.  Each of the parties hereto
waives any right to request a trial by jury in any litigation with respect to
this Agreement and represents that counsel has been consulted specifically as to
this waiver.
 
15

--------------------------------------------------------------------------------


 
10.2           Termination. This Agreement and all rights and obligations
hereunder (other than Article 6 which shall survive) shall terminate upon the
earlier of (a) eight years following the date hereof or (b) at such time the
Holders no longer hold any shares of Common Stock.
 
10.3           Successors and Assigns.  Except as otherwise expressly provided
herein, the provisions hereof shall inure to the benefit of, and be binding
upon, the successors and assigns of each of the parties hereto and shall inure
to the benefit of and be binding upon each Holder of any Registrable Securities.
 
10.4           Entire Agreement.  This Agreement constitutes the full and entire
understanding and agreement between the parties with regard to the subject
matter hereof.
 
10.5           Notices. All notices, requests, consents and other communications
hereunder shall be made in writing and shall be deemed given (i) when made if
made by hand delivery, (ii) one business day after being deposited with an
overnight courier if made by courier guaranteeing overnight delivery, (iii) on
the date indicated on the notice of receipt if made by first-class mail, return
receipt requested or (iv) on the date of confirmation of receipt of transmission
by facsimile, addressed as follows:
 
(a)           if to the Company, at
 
New Century Equity Holdings Corp.
200 Crescent Court, Suite 1400
Dallas, Texas 75230
Facsimile: (214) 661-7475
Attention:  Chief Financial Officer




(b)           if to the Investor, in care of:
 
Newcastle Partners, L.P.
200 Crescent Court, Suite 1400
Dallas, TX  75201
Facsimile:  (214) 661-7475
Attention:  Evan D. Stone, Esq.




(c)           if to a Holder, to the address reflected on the records of the
Company, or such other address or addresses as shall have been furnished in
writing by such party to the Company and to the other parties to this Agreement.
 
10.6           Severability.  The invalidity, illegality or unenforceability of
one or more of the provisions of this Agreement in any jurisdiction shall not
affect the validity, legality or enforceability of the remainder of this
Agreement in such jurisdiction or the validity, legality or enforceability of
this Agreement, including any such provision, in any other jurisdiction, it
being intended that all rights and obligations of the parties hereunder shall be
enforceable to the fullest extent permitted by law.
 
16

--------------------------------------------------------------------------------


 
10.7           Titles and Subtitles.  The titles of the articles, sections and
subsections of this Agreement are for convenience of reference only and are not
to be considered in construing this Agreement.
 
10.8           Counterparts.  This Agreement may be executed in any number of
counterparts, each of which shall be an original, but all of which together
constitute one instrument.
 
10.9           Amendment and Modification.  This Agreement may be amended,
modified or supplemented in any respect only by written agreement by the Company
and Holders representing at least a majority of the Registrable Securities,
voting together as a single class;  provided, that no such amendment shall
unfairly discriminate against a particular Holder relative to the other
Holders.  Any action taken by the Holders, as provided in this Section 10.9,
shall bind all Holders.
 
17

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the undersigned have hereunto affixed their signatures.




New Century Equity Holdings Corp.
 
Newcastle Partners, L.P.
               
By:
Newcastle Capital Management,
L.P., its general partner
                             
By
/s/ John Murray
 
By
/s/ Evan Stone
         
Its
Chief Financial Officer
 
Its
General Counsel

 
18

--------------------------------------------------------------------------------




ANNEX A
PLAN OF DISTRIBUTION
 
We are registering the shares offered by this prospectus on behalf of the
selling stockholders. The selling stockholders, which as used herein includes
donees, pledgees, transferees or other successors-in-interest selling shares of
common stock or interests in shares of common stock received after the date of
this prospectus from a selling stockholder as a gift, pledge, partnership
distribution or other transfer, may, from time to time, sell, transfer or
otherwise dispose of any or all of their shares of common stock or interests in
shares of common stock on any stock exchange, market or trading facility on
which the shares are traded or in private transactions.  These dispositions may
be at fixed prices, at prevailing market prices at the time of sale, at prices
related to the prevailing market price, at varying prices determined at the time
of sale or at negotiated prices.
 
The selling stockholders may use any one or more of the following methods when
disposing of shares or interests therein:
 
 
·
ordinary brokerage transactions and transactions in which the broker-dealer
solicits purchasers;

 
 
·
block trades in which the broker-dealer will attempt to sell the shares as
agent, but may position and resell a portion of the block as principal to
facilitate the transaction;

 
 
·
purchases by a broker-dealer as principal and resale by the broker-dealer for
its account;

 
 
·
an exchange distribution in accordance with the rules of the applicable
exchange;

 
 
·
privately negotiated transactions;

 
 
·
short sales;

 
 
·
through the writing or settlement of options or other hedging transactions,
whether through an options exchange or otherwise;

 
 
·
broker-dealers may agree with the selling stockholders to sell a specified
number of such shares at a stipulated price per share;

 
 
·
a combination of any such methods of sale; and

 
 
·
any other method permitted pursuant to applicable law.



The selling stockholders may, from time to time, pledge or grant a security
interest in some or all of the shares of common stock owned by them and, if they
default in the performance of their secured obligations, the pledgees or secured
parties may offer and sell the shares of common stock, from time to time, under
this prospectus, or under an amendment to this prospectus under Rule 424(b)(3)
or other applicable provision of the Securities Act amending the list of selling
stockholders to include the pledgee, transferee or other successors in interest
as selling stockholders under this prospectus.  The selling stockholders also
may transfer the shares of common stock in other circumstances, in which case
the transferees, pledgees or other successors in interest will be the selling
beneficial owners for purposes of this prospectus.
 

--------------------------------------------------------------------------------


 
In connection with the sale of our common stock or interests therein, the
selling stockholders may enter into hedging transactions with broker-dealers or
other financial institutions, which may in turn engage in short sales of the
common stock in the course of hedging the positions they assume.  The selling
stockholders may also sell shares of our common stock short and deliver these
securities to close out their short positions, or loan or pledge the common
stock to broker-dealers that in turn may sell these securities.  The selling
stockholders may also enter into option or other transactions with
broker-dealers or other financial institutions or the creation of one or more
derivative securities which require the delivery to such broker-dealer or other
financial institution of shares offered by this prospectus, which shares such
broker-dealer or other financial institution may resell pursuant to this
prospectus (as supplemented or amended to reflect such transaction).
 
The aggregate proceeds to the selling stockholders from the sale of the common
stock offered by them will be the purchase price of the common stock less
discounts or commissions, if any.  Each of the selling stockholders reserves the
right to accept and, together with their agents from time to time, to reject, in
whole or in part, any proposed purchase of common stock to be made directly or
through agents.  We will not receive any of the proceeds from this offering.
 
The selling stockholders also may resell all or a portion of the shares in open
market transactions in reliance upon Rule 144 under the Securities Act of 1933,
provided that they meet the criteria and conform to the requirements of that
rule.
 
The selling stockholders and any broker-dealers that act in connection with the
sale of securities might be deemed to be “underwriters” within the meaning of
Section 2(11) of the Securities Act of 1933, and any commissions received by
such broker-dealers and any profit on the resale of the securities sold by them
while acting as principals might be deemed to be underwriting discounts or
commissions under the Securities Act of 1933.
 
To the extent required, the shares of our common stock to be sold, the names of
the selling stockholders, the respective purchase prices and public offering
prices, the names of any agent, dealer or underwriter, and any applicable
commissions or discounts with respect to a particular offer, will be set forth
in an accompanying prospectus supplement or, if appropriate, a post-effective
amendment to the registration statement that includes this prospectus.
 
In order to comply with the securities laws of some states, if applicable, the
common stock may be sold in these jurisdictions only through registered or
licensed brokers or dealers.  In addition, in some states the common stock may
not be sold unless it has been registered or qualified for sale or an exemption
from registration or qualification requirements is available and is complied
with.
 


2

--------------------------------------------------------------------------------


 
We have advised the selling stockholders that the anti-manipulation rules of
Regulation M under the Securities Exchange Act of 1934 may apply to sales of
shares in the market and to the activities of the selling stockholders and their
affiliates.  In addition, we will make copies of this prospectus (as it may be
supplemented or amended from time to time) available to the selling stockholders
for the purpose of satisfying the prospectus delivery requirements of the
Securities Act of 1933.  The selling stockholders may indemnify any
broker-dealer that participates in transactions involving the sale of the shares
against certain liabilities, including liabilities arising under the Securities
Act of 1933.
 
We have agreed to indemnify the selling stockholders against liabilities,
including liabilities under the Securities Act of 1933 and state securities
laws, relating to the registration of the shares offered by this prospectus.
 
We have agreed with the selling stockholders to keep the registration statement
that includes this prospectus effective until the earlier of (1) two years
following the effective date of the registration statement and (2) such time as
all shares of common stock covered by this prospectus have been sold pursuant to
this prospectus; provided that the limitation set forth in clause (1) shall not
apply in the case of any shelf registration.
 


3

--------------------------------------------------------------------------------


 


 


 


 